Exhibit 10.1
 




FIFTH AMENDMENT AGREEMENT

 
FIFTH AMENDMENT AGREEMENT (this “Agreement”) dated as of August 31, 2007 by and
between Memry Corporation (the “Borrower”), a Delaware corporation, and Webster
Bank, National Association as assignee and successor in interest to Webster
Business Credit Corporation (the “Lender”), amending a certain Credit and
Security Agreement dated as of November 9, 2004 by and between the Borrower and
the Webster Business Credit Corporation, as amended by that certain First
Amendment Agreement dated as of November 9, 2005 and by a Second Amendment
Agreement dated as of December 21, 2005 and by a Third Amendment Agreement dated
December 5, 2006 and a Fourth Amendment Agreement dated March 28, 2007(as
amended and in effect from time to time, the “Credit Agreement”).
 
WITNESSETH


WHEREAS, pursuant to the terms of the Credit Agreement, Webster Business Credit
Corporation has assigned all of its rights, title and interest in and to the
Credit Agreement, the Notes (as defined in the Credit Agreement) and the Other
Documents (as defined in the Credit Agreement) to Webster Bank, National
Association; and


WHEREAS, pursuant to the terms of the Credit Agreement, the Lender has made and
continues to make revolving loans to the Borrower; and


WHEREAS, the Borrower have requested, among other things, that the Lender amend
certain terms of the Credit Agreement; and


WHEREAS, the Lender is willing to, among other things, amend certain terms and
conditions of the Credit Agreement, all on the terms and conditions set forth
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


(1) Acknowledgment of Preamble. All facts of the above-recited preamble are
hereby acknowledged as complete and accurate and shall be incorporated into this
Modification as if fully restated herein and the Borrower represents that no
Event of Default or event which with the giving of a notice or the passage of
time would constitute an Event of Default has occurred under the Credit
Agreement and/or the Other Documents (as defined in the Credit Agreement). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Original Loan Documents.
 

--------------------------------------------------------------------------------


 
(2) Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement (as amended hereby) shall have the same meanings
herein as therein.


(3) Ratification of Existing Agreements.  All of the Borrower’s obligations and
liabilities to the Lender as evidenced by or otherwise arising under the Credit
Agreement, the Notes and the Other Documents, except as otherwise expressly
modified in this Agreement upon the terms set forth herein, are, by the
Borrower’s execution of this Agreement, ratified and confirmed in all respects.
In addition, by the Borrower’s execution of this Agreement, the Borrower
represents and warrants that no counterclaim, right of set-off or defense of any
kind exists or is outstanding with respect to such obligations and liabilities.


(4) Representations and Warranties.  All of the representations and warranties
made by the Borrower in the Credit Agreement, the Notes and the Other Documents
are true and correct on the date hereof as if made on and as of the date hereof,
except (i) to the extent that any of such representations and warranties relate
by their terms to a prior date, (ii) for matters previously disclosed to the
Lender in writing or in form 10-k, 10-Q or 8-k filed with the Securities and
Exchange Commission, and (iii) for deviations not, in the aggregate, having or
reasonably likely to have a material adverse effect on the Borrower and its
assets.


(5) Conditions Precedent.  Except as set forth below, the effectiveness of the
amendments contemplated hereby shall be subject to the satisfaction on or before
the date hereof of each of the following conditions precedent (which conditions
the Lender acknowledges have been satisfied on the date hereof):
 
(a) Representations and Warranties. All of the representations and warranties
made by the Borrower herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof, except as provided in §3 hereof.
 
(b) Performance; No Event of Default. The Borrower shall have performed and
complied in all material respects with all terms and conditions herein required
to be performed or complied with by them prior to or at the time hereof, and
there shall exist no Event of Default or condition which, with either or both
the giving of notice of the lapse of time, would result in an Event of Default
upon the execution and delivery of this Agreement.
 
(c) Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Agreement and all
other instruments and documents delivered by the Borrower in connection
therewith shall have been duly and effectively taken.
 
(d) Delivery. Except as set forth below, the parties hereto shall have executed
and delivered (i) this Agreement and (iii) such further instruments and taken
such further action as the Lender may have reasonably requested, in each case
further to effect the purposes of this Agreement, the Credit Agreement and the
Other Documents.



--------------------------------------------------------------------------------


 
(e) Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall be satisfactory in substance
and form to the Lender, and the Lender shall have received all information and
such counterpart originals or certified or other copies of such documents as it
may request.
 
(f) Fees and Expenses. The Borrower shall have paid to the Lender all fees and
expenses incurred by the Lender (including attorney’s fees and expenses) in
connection with this Amendment, the Credit Agreement and the Other Documents on
or prior to the date hereof.


(6) Amendments, Consents with respect to the Credit Agreement.


(6)(a). Amendment - Section 8.1 of the Credit Agreement. shall be amended to
read in full as follows:


“Fixed Charge Coverage Ratio shall mean and include with respect to any fiscal
period of Borrowers, the ratio of (a) EBITDA for such period, minus (any
Unfinanced Capital Expenditures made during such period less Cash balances in
excess of $1,000,000) plus litigation expenses incurred during 2007 with respect
to the Kentucky Oil lawsuit and prepayment charges relating to the prepayment of
subordinated debt during 2007, to (b) Fixed Charges for such period provided,
however, that Unfinanced Capital Expenditures cannot be reduced by Cash balances
to less than zero, and provided, further, that Fixed Charges for the periods
ended 6/30/07, 9/30/07 and 12/31/07 shall be calculated as of each such quarter
and then multiplied by four (annualized). Commencing for the fiscal quarter
ending 3/31/2008 and thereafter, the calculation of fixed charges will be
calculated on the basis of the immediately preceding four fiscal quarters, i.e.
calculated on a trailing twelve month basis.”


(7) Additional Covenants.   Without any prejudice or impairment whatsoever to
any of the Lender’s rights and remedies contained in the Credit Agreement and
the covenants contained therein, the Notes or in any of the Other Documents, the
Borrower additionally covenants and agrees with the Lender as follows:
 
(a) The Borrower shall comply and continue to comply with all of the terms,
covenants and provisions contained in the Credit Agreement, the Notes and the
Other Documents, except as such terms, covenants and provisions are expressly
modified by this Agreement upon the terms set forth herein, including, without
limitation, the delivery and procurement of the mortgage modification
agreements, title insurance endorsements within the time periods set forth
herein.
 

--------------------------------------------------------------------------------


 
(b) The Borrower shall at any time or from time to time execute and deliver such
further instruments, and take such further action as the Lender may reasonably
request, in each case further to effect the purposes of this Agreement, the
Credit Agreement, the Notes and the Other Documents.
 
(c) The Borrower expressly acknowledges and agrees that any failure by the
Borrower to comply with the terms and conditions of this Section 7 or any other
provisions contained in this Agreement shall constitute an Event of Default
under the Credit Agreement.


(8) Expenses.  The Borrower agrees to pay to the Lender upon demand an amount
equal to any and all out-of-pocket costs or expenses (including reasonable legal
fees and disbursements) incurred or sustained by the Lender in connection with
the preparation of this Agreement.


(9) Miscellaneous.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut (excluding the laws applicable to conflicts or
choice of law).


(b) The indebtedness evidenced by said Original Loan Documents continues
outstanding, and the execution and delivery to the Bank of this Modification
Agreement does not constitute the creation of a new debt or the extinguishment
of the debt evidenced by the Original Loan Documents but constitutes only an
amendment of certain of the terms with respect thereto. Except as otherwise
expressly provided by this Agreement, all of the respective terms, conditions
and provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Agreement and the
Credit Agreement be read and construed as one instrument, and all references in
the Loan Documents to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended by this Agreement.
 
(c) Nothing contained herein shall operate to release the Borrower or any other
obligor from its liability to pay the Note and to keep and perform the terms,
conditions, obligations and agreements contained in the Loan Agreement and in
all other documents relating to and securing repayment of the Note as amended
hereby.


(d) The Borrower hereby acknowledges and agrees that it has no defense, offset,
recoupment or counterclaim with respect to the indebtedness evidenced by the
Note (as amended hereby) or any of the Original Loan Documents and the Borrower
hereby releases the Bank from any and all liability arising directly or
indirectly with respect to the Note as amended hereby, the Original Loan
Documents, the debt evidenced or governed by any of the Original Loan Documents
and any and all actions taken by the Bank with respect to the transactions
contemplated therein.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer on September 24,
2007 but to be effective as of August 31, 2007.


 

        WEBSTER BANK, NATIONAL ASSOCIATION      
   
   
    By:   /s/ Daniel C. Dupre  

--------------------------------------------------------------------------------

Daniel C. Dupre   Its: Vice President   Duly Authorized


MEMRY CORPORATION

        By:   /s/ Richard F. Sowerby  

--------------------------------------------------------------------------------

Name: Richard F. Sowerby   Title: CFO

 
The undersigned Guarantor consents to the terms contained herein and further
acknowledge and affirm that its Guarantee remains unmodified and in full force
and effect:


PUTNAM PLASTICS COMPANY LLC




By: /s/ Robert P. Belcher 
Name: Robert P. Belcher
Title: Secretary



STATE OF CONNECTICUT )     ) ss. Bethel, CT COUNTY OF FAIRFIELD )  



Dated as of September 24, 2007, before me personally came Robert P. Belcher, to
me known, who, being by me duly sworn, did depose and say that he is Secretary
of PPC and the Chief Executive Officer of Memry of each entity described in and
which executed the foregoing instrument as “Borrower”; and that he signed his
name thereto by order of the board of directors (or other governing body) of
said entity.
 

       
 
Kathleen Ferris  

--------------------------------------------------------------------------------

NOTARY PUBLIC      
KATHLEEN FERRIS
NOTARY PUBLIC, STATE OF CONNECTICUT
NO.65478. QUALIFIED IN FAIRFIELD COUNTY
COMMISSION EXPIRES DECEMBER 31, 2007

 

--------------------------------------------------------------------------------

